M-r- Justice Gray,
after stating the case, delivered the opinion, of the court.
It having been admitted by the parties, at the trial, that the paper in question in this case was made of a quality, and cut into a size, fit for wrapping cigarettes, and could, in the condition and form in which it was imported, be used by smokers to make their own cigarettes — although it is not, in the usual and ordinary course of trade, put on the market for sale to smokers in that condition and form, but is usually prepared for sale to smokers by being made up into cigarette books, or else sold to manufacturers of cigarettes to be used in their factories —it must, under the opinion just delivered in Isaacs v. Jonas, ante, 648, be held, to come within the clause of the Tariff Act, which imposes a duty of seventy per cent ad *657valorem on “smokers’” articles.” ' The jury having been instructed otherwise, the

Judgment must be reversed, asid the case remanded to the Circuit Court with directions to set aside the verdict and to order a new trial.